      Case 2:19-cv-00173-MHT-SRW Document 1 Filed 03/08/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRIcTOF MIA
                                NORTHERN DINISTÖ

CHARLES MAY,                                                 NFL -8 P 3: 08
                                                        DEBRA P. HACKETT,
       Plaintiff,                                        U.S. DISTRICT COURT
                                                               E DIS fRICT L A
v.                                             )        CIVIL   ACTION NO.: a:Ici-cv- I73--mifr-%eb
                                               )
CITY OF UNION SPRINGS,                         )
                                               )
       Defendant.                              )        JURY DEMAND

                                            COMPLAINT

       COMES NOW,Charles May, and files this complaint against the City of Union Springs

for relief under Americans with Disabilities Act of 1990("ADA"), as amended,42 U.S.C.

§12101, et seq., and, in support of said Complaint, avers as follows:


                                          JURISDICTION

       1.      This Honorable Court has jurisdiction of this case under 28 U.S.C. §1331 because

               it involves a federal question, and under 28 U.S.C. §1343 because it involves an

               issue of the civil rights of the plaintiff.


                                              PARTIES

       2.      Charles May.,"Plaintiff', is an Alabama resident residing in Bullock County,

               Alabama.

       3.     City of Union Springs,"Defendant", is a municipality located in Bullock County,

               Alabama which employs more than fifteen (15) persons full, time and who is an

              employer withing the meaning of the ADA and the ADAAA.


                                                  -1-
Case 2:19-cv-00173-MHT-SRW Document 1 Filed 03/08/19 Page 2 of 7




               FACTS GIVING RISK TO CAUSES OF ACTION

4.     In or about November of 2010, Defendant hired Plaintiff to a position as a Police

       Officer.

5.     On or about November 24, 2014, while acting within the line and scope of his

       employment, Plaintiff was struck by a vehicle causing severe injuries to his

       person, primarily his right knee and right shoulder.

6.     Plaintiff, as a result of his injuries, has had numerous surgeries and undergone

       rehabilitative and therapeutic treatment in order for Plaintiff to regain his ability to

       work.

7.     Plaintiffs employment was threatened with termination by the Mayor of Union

       Springs "as soon as the doctor says [Plaintiff is] disabled."

8.     In early November of 2017, Defendant offered Plaintiff light duty work prior to

       Plaintiff being cleared to work.

9.     Plaintiff informed Defendant that he was unable to perform the requirements of

       the light duty work at that time as his doctor had not cleared him to perform the

       functions of the position offered to the Defendant.

 10.   Plaintiff advised that he wanted to work, but Defendant refused to participate in

       the accornmodation process.

11.    Defendant then formally terminated Plaintiff from his employment with

       Defendant on November 6, 2017.

12.    Subsequent to the termination, Plaintiff was able to receive doctor's clearance to
Case 2:19-cv-00173-MHT-SRW Document 1 Filed 03/08/19 Page 3 of 7



      return to work and began seeking work immediately.

13.   Ultimately, Plaintiff was hired by the Bullock County Sheriffs Department on

      December 3, 2018, although at a $3.15 lower pay rate than when he was

      terminated by the Defendant.

14.   Plaintiff has exhausted all available remedies prerequisite to the bringing of this

      lawsuit. He filed a formal complaint with the Equal Employment Opportunity

      Commission("EEOC")in May of2018 and the EEOC issued a right to sue letter

      on. December 14, 2018, a copy of which is attached hereto, marked "Exhibit A."

15.   Plaintiff has initiated this action within 90 days of his receipt of the EEOC right to

      sue letter.

16.   As a direct result and consequence of the Defendant's discriminatory actions, the

      Plaintiff has suffered loss ofincome, loss ofretirement, loss of benefits,

      embarrassment, mental anguish and emotional distress.

                                    COUNT I

           DISCRIMINATORY DISCHARGE IN VIOLATION
           OF THE AMERICANS WITH DISABILITIES ACT

17.   Plaintiff adopts and realleges paragraphs 1 through 16 above as if fully set forth

      herein.

18.   Plaintiff is a qualified individual with a disability as anticipated by the

      ADA/ADAAA.

19.   Defendant terminated Plaintiff because of his disability.

20.   Plaintiff avers that Defendant, by terminating Plaintiff, has intentionally and



                                        -3-
      Case 2:19-cv-00173-MHT-SRW Document 1 Filed 03/08/19 Page 4 of 7



               wilfully discriminated against him because of his disability in violation ofthe

               provisions of the ADA,as amended,42 U.S.C. §12101, et seq.

       21.     As a direct result and consequence of the Defendant's discriminatory actions, the

               Plaintiff has suffered loss of income, loss of retirement, loss of benefits,

               embarrassment, mental anguish and emotional distress.

                                    PRAYER FOR RELIEF

       WHEREFORE,the Plaintiff requests that this Court adopt jurisdiction of this action and

award Plaintiff the following relief:

       A.      Enter a declaratory judgment that Defendant's policies, practices and procedures

               complained of herein have violated and continue to violate the rights ofthe

               Plaintiff as secured by the ADA/ADAAA;

       B.      Grant Plaintiff a permanent injunction enjoining Defendant, its Agents,

               Successors, Employees, Attorneys and those acting in concert with Defendant or

               at Defendant's request from violating the ADA/ADAAA;

       C.       Grant Plaintiff an injunction requiring Defendant, its Agents, Successors,

               Employees, Attorneys and those acting in concert with Defendant or at

               Defendant's request to undergo training relating to the ADA/ADAAA and its

               application to the employment environment;

       D.      Grant Plaintiff an injunction requiring Defendant, its Agents, Successors,

               Employees, Attorneys and those acting in concert with Defendant or at

               Defendant's request to reinstate Plaintiff to the position which he would have had

               but for the Defendant's discriminatory actions and reinstate all benefits and pay


                                                -4-
Case 2:19-cv-00173-MHT-SRW Document 1 Filed 03/08/19 Page 5 of 7



        raises as if he had been continuously employed,or in the alternative, order the

        payment of reasonable front-pay;

E.      Grant Plaintiff an Order requiring Defendant to make him whole by granting

        appropriate declaratory relief, backpay damages, compensatory damages

        (including damages for mental anguish), punitive damages, interest, attorneys'

        fees, expenses, costs; and

F       Plaintiff prays for such other, further, different or additional relief and benefits as

        justice may require.

                                     COUNT.II.

      FAILURE TO ACCOMMODATE AND/OR PARTICIPATE IN THE
           ACCOMMODATION PROCESS IN VIOLATION OF
             THE AMERICANS WITH DISABILITIES ACT

22.     Plaintiff adopts and realleges paragraphs 1 through 21 above as if fully set forth

        herein.

23.     Plaintiff is a qualified individual with a disability as anticipated by the

        ADA/ADAAA.

24.     Because of what Defendant believed to be a disability, Defendant terminated

        Plaintiffs employment.

25.     Prior to termination, Plaintiff sought an interactive dialogue with Defendant about

        accommodating the physical limitations and medical impairments which were

        precluding Plaintiffs employment with Defendant.

26.     Defendant did not engage in any interactive dialogue with Plaintiff about an

        accornmodation.


                                          -5-
      Case 2:19-cv-00173-MHT-SRW Document 1 Filed 03/08/19 Page 6 of 7



       27.     Defendant had the ability to pursue an individualized medical assessment of

               Plaintiff and his ability to work.

       28.     Defendant failed to provide Plaintiff with a effective accommodation.

       29.     Defendant's failure to accommodate Plaintiff has caused Plaintiff injury.

       30.     Defendant's actions were with a reckless disregard for the Plaintiffs federally

               protected rights.

                                    PRAYER FOR RELIEF

       WHEREFORE,the Plaintiff requests that this Court adopt jurisdiction ofthis action and

award Plaintiff the following relief:

       A.      Enter a declaratory judgrnent that Defendant's policies, practices and procedures

               complained of herein have violated and continue to violate the rights of the

               Plaintiff as secured by the ADA/ADAAA;

       B.      Grant Plaintiff a permanent injunction enjoining Defendant, its Agents,

               Successors, Employees, Attorneys and those acting in concert with Defendant or

               at Defendant's request from violating the ADA/ADAAA;

       C.       Grant Plaintiff an injunction requiring Defendant, its Agents, Successors,

               Employees, Attorneys and those acting in concert with Defendant or at

               Defendant's request to undergo training relating to the ADA/ADAAA and its

               application to the employment environment;

       D.      Grant Plaintiff an injunction requiring Defendant, its Agents, Successors,

               Employees, Attorneys and those acting in concert with Defendant or at

               Defendant's request to reinstate Plaintiff to the position which he would have had


                                                -6-
     Case 2:19-cv-00173-MHT-SRW Document 1 Filed 03/08/19 Page 7 of 7



               but for the Defendant's discriminatory actions and reinstate all benefits and pay

               raises as if he had been continuously employed, or in the alternative, order the

               payment of reasonable front-pay;

       E.      Grant Plaintiff an Order requiring Defendant to make him whole by granting

               appropriate declaratory relief, backpay damage's, compensatory damages

               (including damages for mental anguish), punitive damages, interest, attorneys'

               fees, expenses, costs; and

      F.       Plaintiff prays for such other, further, different or additional relief and benefits as

               justice may require.

                    PLAINTIFF DEMANDS TRIAL STRUCK BY JURY




      es May                                                   John Reeves(REE071)
Plaintiff                                                      Co-Counsel for the Plain iff


                                                               Matthew M.Baker(BA , iti
                                                                   ounsel for t P1
                                                                        /       ire..4.
                                                                                    -   411P.-
                                                                        _APIAlitili         -1111111PIPlirr
                                                                                 s         014
                                                                       nsel f r t       laintiff

                                                              OF COUNSEL:
                                                              CERVERA,RALPH;REEVES,
                                                              BAKER & HASTINGS,LLC
                                                              P.O. Box 325
                                                              Troy, Alabama 36081
                                                              (334)566-0116




                                                 -7-
